UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54119 OverNear, Inc. (Exact name of registrant as specified in it charter) Nevada 27-3101494 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1460 4th Street, Suite 304 Santa Monica, CA 90401 (Address of principal executive offices) (Zip Code) (310) 744-6060 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS: 60,245,085 shares of the issuer’s common stock are issued and outstanding as of August 17, 2013. OVERNEAR, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q FOR QUARTER ENDED JUNE 30, 2013 Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3-12 Condensed Balance Sheets at June 30, 2013 (unaudited) and December 31, 2012 Unaudited Condensed Statements of Operations for the Three Months and Six Months Ended June 30, 2013 and June 30, 2012 Unaudited Condensed Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2013 Unaudited Condensed Statements of Cash Flows for the Six Months Ended June 30, 2013 and June 30, 2012 Notes to Unaudited Interim Condensed Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13-16 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 6. Exhibits 18 Signatures 19 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. OverNear, Inc. Condensed Balance Sheets June 30, December 31, (Unaudited) ASSETS Current Assets: Cash $ $ Prepaid expenses Total Current Assets Furniture and equipment, net Software development in progress Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Current portion of legal settlement payable Total Current Liabilities Legal settlement payable, net of current portion Total Liabilities Stockholders' Equity Common stock, $0.001 par value; 150,000,000 shares authorized 59,504,100 and 53,733,208 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Preferred stock, $0.001 par value; 50,000,000 shares authorized, 3,210,000 Series A convertible preferred shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Paid-in capital Stock subscriptions receivable ) ) Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these condensed financial statements 3 OverNear, Inc. Condensed Statement of Operations (Unaudited) Three months ended June 30, Six months ended June 30, Sales $
